     Case 3:14-cr-03141-DMS Document 268 Filed 07/20/20 PageID.1636 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 14-CR-3141 DMS
12                                     Plaintiff,
                                                         ORDER DENYING MOTION FOR
13   v.                                                  SENTENCING MODIFICATION
                                                         UNDER 18 U.S.C. § 3582(C)
14   GEORGE HENRY GAMBLE (1),
15                                   Defendant.
16
17
18           Before the Court is Defendant George Henry Gamble’s Motion for Compassionate
19   Release. Plaintiff United States of America filed a response and Defendant filed a reply.
20   Defendant also thereafter filed two addenda in support of his motion. For the following
21   reasons, Defendant’s motion is denied.
22                                                  I.
23                                      BACKGROUND
24           On February 26, 2016, Defendant was sentenced to 120 months for violating 21
25   U.S.C. §§ 841 and 846, Conspiracy to Distribute Methamphetamine. (Judgment, ECF No.
26   132.)    Pursuant to his plea agreement, Defendant admitted conspiring to distribute
27   methamphetamine from at least June 11, 2013 to November 14, 2013. (Pre-Sentence
28   Report (“PSR”), ECF No. 119, at ¶ 5.) During that time, Defendant sold methamphetamine

                                                    1
                                                                                14-CR-3141 DMS
     Case 3:14-cr-03141-DMS Document 268 Filed 07/20/20 PageID.1637 Page 2 of 9



 1   to a confidential informant on four separate occasions and was intercepted discussing
 2   distribution of methamphetamine and firearms with co-defendant Gary Antoine. The
 3   investigation concluded when Defendant was arrested on November 14, 2013, after agents
 4   intercepted Defendant on a phone call with his brother threatening to kill a police officer.
 5   Defendant stated:
 6                 I’m going to kill this white … [police officer] … trust what I tell ya
 7                 … I got two AKs (high power rifles) right now and when the time is
                   right, I’m gonna catch him and I’m gonna dump (shoot) on his car.
 8
                   I’m gonna kill him … I swear.
 9
10   (PSR at ¶ 7.) Agents obtained a search warrant and searched Defendant’s motel room
11   where they found two bags containing 53.7 grams of methamphetamine, several plastic
12   baggies, .357 ammunition, and a digital scale. (Id.) Agents also found a handgun holster,
13   a firearm cleaning kit, a surveillance camera, and 3.67 grams of marijuana. (Id.) No assault
14   rifles or other firearms were found at the time, but agents intercepted a conversation where
15   Defendant told co-defendant Antoine he was waiting for money to purchase AK-47 rifles.
16   (Id. at ¶¶ 6, 9.) In addition to the subject offense, Defendant has five criminal convictions,
17   including offenses for drugs, burglary and assault with great bodily injury with a weapon.
18   (Id. at ¶¶ 32, 37.)
19          Defendant is 53 years old and suffers from diabetes, high blood pressure, latent
20   tuberculosis, major depressive disorder, and cardiovascular disease. (Mot. at 1-2; Supp.
21   Br. at 2.) The Centers for Disease Control and Prevention (CDC) identifies serious heart
22   conditions and diabetes as conditions placing an individual at increased risk of severe
23   illness from COVID-19. See Groups at Higher Risk for Serious Illness, CENTERS FOR
24   DISEASE CONTROL       AND   PREVENTION, http://cdc.gov/coronavirus/2019-ncov/need-extra-
25   precautions/groups-at-higher-risk.html. Defendant is currently incarcerated at the Bureau
26   of Prisons (“BOP”) facility at Terminal Island, CA, which has one of the highest rates of
27   COVID-19 infection in the country. His expected release date is April 11, 2023. (Ex. A
28   to Mot.) In April 2020, Defendant tested positive for COVID-19, but has since recovered

                                                   2
                                                                                     14-CR-3141 DMS
     Case 3:14-cr-03141-DMS Document 268 Filed 07/20/20 PageID.1638 Page 3 of 9



 1   and is in stable condition. (Opp’n at 6.) Due to the spread of COVID-19 in Terminal
 2   Island, Defendant now requests that the Court modify his sentence under 18 U.S.C. §
 3   3582(c) and convert his 120-month sentence to time-served, with home detention as a
 4   condition of his term of supervised release.
 5                                                  II.
 6                                         DISCUSSION
 7         In general, a court may not modify a sentence of incarceration once it has been
 8   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
 9   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
10   (“FSA”) is such a statute. See Pub L. 115-391, 132 Stat. 5194, 5239 (2018). Among the
11   criminal justice reforms implemented by the FSA, Congress amended 18 U.S.C. §
12   3582(c)(1)(A) to allow the defendant to move the district court for compassionate release
13   after exhausting the Bureau of Prison (“BOP”) process.
14         Section 3582(c) of Title 18 of the United States Code provides that a court may not
15   modify a term of imprisonment except “upon motion of Director of the Bureau of Prisons,
16   or upon motion of the defendant.” A defendant may bring a § 3582(c) motion after he has
17   “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
18   act or “the lapse of 30 days from the receipt of such a request by the warden of the
19   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Administrative
20   exhaustion is a prerequisite to filing the motion in district court, and “[e]xhaustion occurs
21   when the BOP denies a defendant’s application or lets thirty days pass without responding
22   to it.” United States v. Mondaca, No. 89-cr-0655-DMS, 2020 WL 1029024, at *2 (S.D.
23   Cal. Mar. 3, 2020) (internal quotation marks and citations omitted). Here, Defendant
24   petitioned the BOP for release over thirty days ago. (Mot. at 6.) The United States does
25   not dispute that Defendant has exhausted his administrative remedies. Accordingly, the
26   Court may address the motion on its merits.
27         The FSA allows a district court to modify a sentence and grant compassionate release
28   if it finds “extraordinary and compelling reasons” warrant such a reduction, the reduction

                                                    3
                                                                                    14-CR-3141 DMS
     Case 3:14-cr-03141-DMS Document 268 Filed 07/20/20 PageID.1639 Page 4 of 9



 1   complies with 18 U.S.C. § 3553(a), and the defendant “is not a danger to the safety of any
 2   other person or to the community[.]” See 18 U.S.C. § 3582(c)(1)(A); United States
 3   Sentencing Guidelines (“U.S.S.G”) § 1B1.13. Defendant contends he meets the foregoing
 4   criteria. As the movant, Defendant bears the burden of establishing that he is eligible for
 5   a sentence reduction. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
 6         1. Extraordinary and Compelling Reasons
 7         Defendant argues he is eligible for compassionate release because his underlying
 8   health conditions make him particularly vulnerable to COVID-19 and the virus is spreading
 9   throughout Terminal Island. (Mot. at 10.)        The Sentencing Guidelines provide that
10   extraordinary and compelling reasons may exist for compassionate release where a
11   defendant suffers from, among other conditions, “a serious physical or mental condition …
12   that substantially diminishes the ability of the defendant to provide self-care within the
13   environment of a correctional facility and from which he or she is not expected to recover.”
14   U.S.S.G § 1B1.13, cmt n.1(A)(i)(I). Defendant has diabetes and heart disease—conditions
15   the CDC has declared will increase the risk of serious illness from COVID-19. Defendant
16   also notes he has Post-Traumatic Stress Disorder (“PTSD”) after witnessing his wife’s
17   suicide. (Mot. at 11.)
18         The United States points out that Defendant has already tested positive for COVID-
19   19 and recovered but acknowledges the risk or reinfection. (Opp’n at 6-7.) However, the
20   United States does not dispute that Defendant’s medical conditions, combined with the
21   outbreak of COVID-19 in Terminal Island, constitute “extraordinary and compelling
22   circumstances.” (Id. at 8-9.) Notwithstanding these circumstances, the United States
23   contends Defendant is not entitled to compassionate release because he has neither
24   demonstrated that he is not a danger to others or the community nor that the § 3553 factors
25   weigh in favor of release. (Id. at 9.) The Court agrees.
26         2. Danger to Others or the Community
27         Even where extraordinary and compelling reasons exist, the court must consider
28   whether the defendant is “a danger to the safety of any other person or to the community,

                                                  4
                                                                                   14-CR-3141 DMS
     Case 3:14-cr-03141-DMS Document 268 Filed 07/20/20 PageID.1640 Page 5 of 9



 1   as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1.B1.13(1)(A), (2) cmt. n. 1. To make
 2   this assessment, the Court is directed to the factors set out in § 3142(g), including, among
 3   other things: (1) the nature and circumstances of the offense charged; (2) the history and
 4   characteristics of the person, including character, physical and mental condition, family
 5   ties, employment, financial resources, past conduct, criminal history, and drug and alcohol
 6   abuse; and (3) the nature and seriousness of the danger to any person or the community
 7   that release would impose. These factors are addressed in turn and overlap with the §
 8   3553(a) factors.
 9           While Defendant was convicted of conspiracy to distribute methamphetamine, a
10   non-violent offense, the Government contends Defendant poses a danger to the community
11   because of the circumstances of the crime and Defendant’s criminal history and past violent
12   behavior. As noted, Defendant was arrested after agents intercepted him discussing his
13   intent to murder a police officer. (PSR at ¶ 7 (“I got two AKs right now and when the time
14   is right, … I’m gonna kill [that police officer]. … I swear.”) A subsequent search of
15   Defendant’s hotel room revealed drugs, plastic baggies, a digital scale, handgun
16   ammunition and holster and other indicia of drug sales. Defendant argues that the alleged
17   “threat” occurred during extenuating circumstances and that no evidence was ever
18   uncovered showing Defendant intended to carry out his threats. (Reply Br. at 2-3.)
19   Defendant contends he made the statements only in response to witnessing his wife’s
20   suicide and subsequently being interrogated and demeaned by police over her death, and
21   not because he intended to murder the police officer. (Id. at 3-4.) Defendant also notes he
22   developed PTSD and had suicidal ideations after witnessing the death of this wife. (Id. at
23   6-7.)
24           Defendant was never charged with a crime arising out of the intercepted call with
25   his brother. Nonetheless, Defendant’s statements regarding acts of violence on a police
26   officer were not made in isolation. The day before the call in question, Defendant told co-
27   defendant Antoine that he had just purchased two AK-47 rifles and would provide one to
28   him. (PSR at ¶ 6.) Antoine told Defendant he was going to use the rifle to commit a

                                                  5
                                                                                   14-CR-3141 DMS
     Case 3:14-cr-03141-DMS Document 268 Filed 07/20/20 PageID.1641 Page 6 of 9



 1   robbery and that he had a “cool little crew” to do the robbery. (Id.) Defendant also told
 2   Antoine that he provided a .357 handgun to Crip gang member, Randy Graves, (id.), who
 3   was prosecuted in a related case involving six homicides. See United States v. Graves, et
 4   al., No. 3:14-cr-1288-DMS-1. Defendant also discussed with Antoine “getting rid” of a
 5   rival gang member who was competing with them and taking away their drug customers.
 6   (PSR at ¶ 5.) Finally, Defendant and Antoine discussed “pimping women” in different
 7   states, with Defendant stating he kept prostitutes supplied with drugs as long as they “make
 8   their quota.” (Id.)
 9          In light of these circumstances, Defendant was arrested on this case on November
10   14, 2013. These events reveal an individual deeply entrenched in drug dealing, firearms,
11   and a culture of violence.
12          Defendant also has numerous prior convictions from 1988 to June 1995, including
13   for drugs, burglary, and assault with great bodily injury involving a weapon. The assault
14   conviction involved a “fight with a guy before stabbing him” while Defendant was high on
15   methamphetamine. (PSR at ¶ 38.) Defendant was sentenced to seven years imprisonment
16   for that offense and was paroled on February 25, 1999. (Id. at ¶ 36.) Defendant also has
17   numerous prior arrests from 1986 through 1993, involving vandalism, drugs, burglary,
18   child stealing, terrorist threats and battery. (Id. at ¶ 46.)
19          Defendant notes the assault conviction, while serious, occurred 25 years ago and that
20   he has since rehabilitated. (Reply Br. at 2.) He points out that the BOP has placed him in
21   the “minimum” category for general recidivism and violent recidivism risk, indicating the
22   BOP “believe[s] h[e] is at low risk to be a danger to the community.” (Second Supp. Br.
23   at 2.) Consistent with his favorable classification, Defendant points out that he has received
24   counseling for anger management and that his PTSD and depression are “considered
25   resolved.” (Supp. Br., ECF No. 264, at 2.) Defendant cites a BOP report showing that his
26   Major Depressive Order is “in full remission” and his PTSD is “resolved.” (Id. at 2.)
27   Defendant is to be credited for the progress he has made while in custody.
28

                                                     6
                                                                                     14-CR-3141 DMS
     Case 3:14-cr-03141-DMS Document 268 Filed 07/20/20 PageID.1642 Page 7 of 9



 1         On balance, however, Defendant has failed to show he would not present a danger
 2   to others or the community if released. Defendant has made progress in custody through
 3   treatment and counseling, but he has a demonstrated history of crime and criminal
 4   proclivity. While Defendant’s prior convictions and arrests are dated, they are punctuated
 5   by a long period of incarceration in 1995 and the current offense in 2013 which involved
 6   several months of drug trafficking. Defendant also has struggled with substance abuse and
 7   was using methamphetamine prior to his arrest for the present offense. (PSR at ¶¶ 74-77.)
 8   Further, the present offense is one that can be carried out again, with relative ease, given
 9   Defendant’s contacts in the community and access to cell phones and other communication
10   devices.
11         3. § 3553(a) Factors
12         Finally, the Court must consider “the factors set forth in section 3553(a) to the extent
13   that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) provides that the
14   sentencing court must impose a sentence that is “sufficient, but not greater than necessary
15   … (A) to reflect the seriousness of the offense, to promote respect for law, and to provide
16   just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C)
17   to protect the public from further crimes of the defendant; and (D) to provide the defendant
18   with needed educational or vocational training, medical care, or other correctional
19   treatment in the most effective manner[.]” 18 U.S.C. § 3553(a)(2)(A)-(D). The court also
20   must consider, among other factors, “the nature and circumstances of the offense and the
21   history and characteristics of the defendant” and the “need to avoid unwarranted sentence
22   disparities among defendants with similar records who have been found guilty of similar
23   conduct.” Id. § 3553(a)(1),(6).
24         As discussed, Defendant’s offense is serious, and particularly so considering the
25   relevant conduct leading up to the arrest. In light of Defendant’s criminal history and
26   current crime, he was not safety valve eligible at the time of sentencing; rather, he was
27   subject to a 10-year minimum sentence, which reflects the seriousness of the offense, the
28

                                                   7
                                                                                     14-CR-3141 DMS
     Case 3:14-cr-03141-DMS Document 268 Filed 07/20/20 PageID.1643 Page 8 of 9



 1   need to deter Defendant and others, as well as the need to protect society. All of these
 2   factors are relevant here and served by the sentence imposed.
 3          Defendant contends that he agreed to a total offense level of 29 as part of his plea
 4   agreement, and at a criminal history category of II, his guideline range would have been
 5   97 to 121 months but for the mandatory minimum of 120 months. (Mot. at 12.) If the
 6   Court had discretion and sentenced him to 97 months, Defendant argues, he would soon be
 7   in a halfway house. (Id.) The Court, however, did not have discretion and sentenced
 8   Defendant to what was required by law, a minimum of 120 months. The Government
 9   contends the § 3553(a) factors weigh against release because Defendant still has four years,
10   approximately 40 percent of his sentence, left to serve. (Opp’n at 11.) In response,
11   Defendant argues he only has two years and nine months remaining on his sentence
12   because his expected release date is April 11, 2023. Nevertheless, the time remaining on
13   Defendant’s sentence is significant and warranted under § 3553(a).
14          Many of Defendant’s arguments in favor of release relate to trauma and PTSD as
15   justifications for past violent language and criminal behavior. Defendant has made strides
16   in addressing that trauma and he is to be commended for his progress, but mental health
17   issues cannot serve to excuse the conduct at issue or mitigate it to the degree requested by
18   Defendant in the present motion. And although the Court is sympathetic to the risks
19   Defendant faces in light of COVID-19, Defendant is receiving excellent medical care and
20   mental health treatment in prison, thus serving the important interests of § 3553(a)(2)(D).
21   Indeed, Defendant contracted COVID-19 while in custody, and through the medical
22   treatment provided by the BOP, he has recovered. Defendant has also received mental
23   health treatment for PTSD and depression. This treatment, as part of Defendant’s sentence,
24   serves the important goal of rehabilitation. Under § 3553(a), Defendant’s 10-year sentence
25   is not greater than necessary to address the overarching goals of punishment, deterrence,
26   protection of society and rehabilitation. These factors weigh against releasing Defendant
27   at this time.
28   ///

                                                  8
                                                                                   14-CR-3141 DMS
     Case 3:14-cr-03141-DMS Document 268 Filed 07/20/20 PageID.1644 Page 9 of 9



 1                                         III.
 2                            CONCLUSION AND ORDER
 3         For the foregoing reasons, Defendant’s motion for compassionate release is
 4   respectfully denied.
 5   IT IS SO ORDERED.
 6   Dated: July 20, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            9
                                                                         14-CR-3141 DMS
